Citation Nr: 1600929	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  14-18 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to an initial compensable evaluation for service connected bilateral hearing loss.

5.  Entitlement to an increased initial evaluation for service connected left knee replacement (previously rated as left knee osteoarthritis with medial meniscus tear and anterior cruciate ligament tear), currently with an evaluation of 10 percent from February 14, 2011 to May 20, 2013, 100 percent from May 21, 2013 through June 30, 2014, and 30 percent from July 1, 2014.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the Veteran's claims for entitlement to service connection for depression, hypertension, and a right knee disability, and granted the Veteran's claims for service connection for left knee osteoarthritis with medial meniscus tear and anterior cruciate ligament tear and bilateral hearing loss, assigning 10 percent and noncompensable disability ratings, respectively.  

The Veteran received notice of the May 2012 rating decision in June 2012.  Within one year of receipt of this notice, the Veteran submitted a June 2013 request for reconsideration of the rating assigned, noting that he had undergone total left knee replacement.  In an August 2013 rating decision, the RO recharacterized the left knee disability as service-connected left knee replacement, and granted a 100 percent evaluation effective May 21, 2013, assigning a 30 percent evaluation from July 1, 2014 under 38 C.F.R. § 4.71a, Diagnostic Code 5055, 13 months following the implantation of the prosthesis.  The Veteran underwent VA examination of the left knee in April 2014, wherein the VA examiner noted that no examination of the knee was appropriate at that juncture because the knee had not attained maximal medical improvement, was still in a post-operative state, and would need re-evaluation in four to five months' time.  Despite these findings, the RO issued a May 2014 rating decision continuing the 100 percent evaluation decreasing to 30 percent effective July 1, 2014.  Following VA examination of both knees in October 2014, the RO issued a November 2014 rating decision continuing the 30 percent evaluation for the left knee.  In December 2014, the Veteran submitted a Notice of Disagreement with the evaluations assigned.

The United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons, the Board has recharacterized the Veteran's claim for entitlement to service connection for posttraumatic stress disorder (PTSD) and depression as entitlement to service connection for an acquired psychiatric disorder, to include these specific disorders.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in such a circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In a June 2014 second submission of the Veteran's application for increased compensation based on unemployability, the Veteran indicated that he was prevented from securing or following any substantially gainful occupation due to his knees, PTSD, hearing, and high blood pressure.  As entitlement to an initial compensable evaluation for service-connected hearing loss is an issue currently here on appeal, the Board finds that the issue of entitlement to a TDIU has been raised, and it has thus been added to the issue list above. 

The issue of entitlement to a temporary total evaluation for left knee surgery of July 14, 2015 requiring convalescence was raised by the record in a June 2015 telephone call documented in a report of general information, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To obtain relevant outstanding VA treatment records; send the Veteran corrective notice;  provide the Veteran with VA medical examination and opinions;  adjudicate an inextricably intertwined issue; and issue a Statement of the Case.

As described in greater detail above, the Veteran submitted a Notice of Disagreement (NOD) seeking an increased initial evaluation for his service-connected left knee disorder in December 2014.  No Statement of the Case (SOC) has yet been issued for the appeal of this issue.  When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  As adjudicative action on the appeal seeking an increased initial disability rating for service-connected left knee replacement (previously rated as left knee osteoarthritis with medial meniscus tear and anterior cruciate ligament tear) has not yet been taken, the issue must be remanded for the issuance of an SOC and to give the Veteran the opportunity to complete an appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999). 

As an initial matter, the most-recent adjudication of the issues currently before the Board took place in March 2014, as a de novo review by a Decision Review Officer (DRO) resulting in the issuance of an SOC.  Since that time, relevant non-duplicative records, to include subsequent VA treatment records demonstrating subsequent left and right knee surgeries, an October 2014 VA examination report regarding the Veteran's knees, and a December 2015 VA audiological examination have been associated with the claims file by VA, but have not yet been reviewed by the AOJ.  A Supplemental Statement Of the Case (SSOC) must be furnished to an appellant and his/her representative when additional pertinent evidence is received after a previous SOC or SSOC has been issued.  38 C.F.R. § 19.31.  In this case, no such SSOC was issued after these records were added to the Veteran's claims file.  Because the additional evidence in question is neither duplicative of other evidence nor irrelevant, and since further development is required on remand, the file must be sent to the AOJ for initial consideration of this evidence.  See Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.     

In reaching this conclusion, the Board observes that the Veteran filed his substantive appeal after February 2, 2013.  For all substantive appeals received on or after February 2, 2013, if, either at the time or after the AOJ receives a substantive appeal, the claimant or the claimant's representative submit evidence to either the AOJ or the Board for consideration in connection with the issues on appeal, such evidence shall be subject to initial review by the Board unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence.  Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154 (amending 38 U.S.C. § 7105  by adding new paragraph (e)).  However, as this evidence does not appear to have been submitted by either the Veteran or his accredited representative, the Board is not the appropriate body for initial review..

In reviewing the evidence of record, the Board notes that potentially relevant VA treatment records appear to remain outstanding.  In particular, the current treatment records associated with the claims file contain a gap from September 2014 to June 2015, and the most recent VA treatment record is from November 2015.  In October 2015, the Veteran notified the RO that he had a right total knee replacement surgery with VA scheduled for December 8, 2015, and that he wanted these records retrieved to support his appeal.  Finally, a July 2013 Report of General Information documents the Veteran's report that he had received treatment at the East Orange VA Medical Center for approximately five years (since about 2008).  The earliest VA treatment record in the claims file dates from February 2011.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand, any outstanding VA treatment records pertaining to the Veteran should be sought.

As part of his claim for entitlement to service connection for an acquired psychiatric disorder, the Veteran submitted an additional filing in November 2015 wherein he asserted that he suffers from depression and PTSD because of a concussion in the Navy.  In an earlier January 2011 statement, the Veteran reported seeing different psychiatrists for the past 20 years for stress, depression, and isolation, and stated that he loses his temper very easily and forgets things quickly.  He also stated that he blocks out memories from the Navy like "caplut exploding," killing people while at sea, and a situation where a person was starting fires onboard.  Although the Veteran was provided with notice regarding how to establish service connection on a direct basis, no specific notice was provided in connection with this claim/appeal regarding the necessary criteria for a finding of entitlement to service connection for PTSD, to include the need to identify stressors.  Therefore, on remand, such notice should be sent to the Veteran.  The Board also recognizes that the Veteran has asserted that his right knee disorder and hypertension are a result of his service-connected left knee disorder.  Although the Veteran was technically provided with comprehensive notice when he submitted a separate fully-developed claim form, specific notice that secondary service connection may be awarded for disabilities which were cause or aggravated by other service-connected disabilities was never provided in conjunction with information sent regarding the claim for service connection for hypertension.  Therefore, the AOJ should include such notice in the post-remand letter to the Veteran.

The Veteran has not yet been provided with VA examination with regard to his claims for entitlement to service connection for hypertension, a right knee disability, and an acquired psychiatric disorder.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  VA treatment records from June 2011, June 2013, and November 2015 contain diagnoses of depressive disorder, NOS, hypertension, and degenerative joint disease right knee, respectively.  The November 2015 record also notes the Veteran has a past medical history of anxiety.  The Veteran has asserted that the state of his right knee was caused or aggravated by overusing that leg to compensate for his left knee disability, and that his hypertension was aggravated by weight gain caused by decreased mobility due to his knees and/or caused or aggravated by his acquired psychiatric disorder.  The Veteran has further stated that he suffered a concussion during military service, and that he believes his psychiatric symptoms, as well as difficulty comprehending reading, constant worry, and headaches are a result of such incident.  Although the service treatment records do not contain documentation of this injury, the Veteran is competent to report on his symptoms and what he experienced during service.   See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  This evidence is found to meet the low threshold requiring VA to provide the Veteran with VA examination and medical opinion, and such action should be undertaken on remand.

Finally, as described in greater detail above, the Board has found that a claim for a TDIU has been raised in connection with the Veteran's claim for an initial compensable evaluation for bilateral hearing loss.  However, as the Veteran asserts that he is rendered unable to obtain and maintain substantially gainful employment due to his bilateral knee disabilities, hypertension, acquired psychiatric disorder, and hypertension, the claim for entitlement to a TDIU is found to be directly tied to the outcome of the remanded matters of entitlement to service connection for hypertension, a right knee disability, and an acquired psychiatric disorder.  Additionally, at this juncture, the Veteran has only been granted service-connection for bilateral hearing loss and left knee replacement (previously rated as left knee osteoarthritis with medial meniscus tear and anterior cruciate ligament tear), currently with noncompensable and 30 percent evaluations, respectively.  The Veteran thus does not currently meet the schedular criteria for a TDIU, and this question is directly tied to the future decision on the other issues remanded and referred herein.  Therefore the Board finds these issues to be inextricably intertwined, such that the issue of entitlement to a TDIU must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's VA treatment records prior to February 2011 (reportedly dating back to 2008 at the East Orange VAMC), from September 2014 through May 2015, and from December 2015 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Send the Veteran, and CC his representative, notice compliant with VCAA standards, specifically regarding the PTSD aspect of his claim for entitlement to service connection for an acquired psychiatric disorder.  The notice should specifically provide information on how to support a claim for service connection for PTSD, to include the amended regulations at 38 C.F.R. § 3.304(f)  and request information regarding the Veteran's claimed PTSD stressors.
 
If the Veteran provides information regarding his PTSD stressors, take appropriate action regarding verification of such stressors, if necessary.

3.  Provide the Veteran with corrective notice with regard to his claims for service connection for hypertension and a right knee disorder, containing information regarding the criteria necessary to substantiate a claim under a theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's holding in Allen v. Brown, 7 Vet. App. 439, 448 (1995).

4.  After completing parts 1-3, schedule the Veteran for a VA examination with a suitably-qualified medical professional to determine the nature and etiology of his right knee disorder.  The examiner must be given full access to the Veteran's complete VA claims file and the appellant's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a complete copy of this remand, and any electronic records, were reviewed in connection with this examination.  All indicated studies and diagnostic tests should be conducted.

Thereafter, the examiner must provide an opinion on the following:

a.  Whether the Veteran's right knee disability at least as likely as not (50 percent or greater probability) was caused by his service-connected left knee disability, status post multiple left knee surgeries.

b.  Whether the Veteran's right knee disability has at least as likely as not (50 percent or greater probability) been aggravated (permanently worsened beyond normal progression of the disorder) by his service-connected left knee disability and multiple surgeries.
 
* If it is determined that the Veteran's right knee disability has been aggravated (i.e. permanently worsened) by his service-connected disability, the examiner should quantify the approximate degree of disability, or baseline, before the onset of aggravation, to the extent possible. (i.e. what approximate level/severity of right knee disability would exist if it underwent its own natural progression, and was not aggravated by the left knee disability and resultant surgeries.) 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.


5.  After completing parts 1-3, schedule the Veteran for a VA examination with a suitably-qualified medical professional to determine the nature and etiology of any acquired psychiatric disorder present at any point during the relevant appeal period.  The examiner must be given full access to the Veteran's complete VA claims file and the appellant's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a complete copy of this remand, and any electronic records, were reviewed in connection with this examination.  All indicated studies and diagnostic tests should be conducted.

Thereafter, the examiner should address the following:

a.  Provide a diagnosis for any acquired psychiatric disorder present at any point during the relevant appeal period (February 2011 to present).  The examiner is advised that VA mental health treatment records include diagnoses of both depressive disorder, NOS and anxiety.

b.  Whether any acquired psychiatric disorder diagnosed above, or psychiatric symptom, at least as likely as not (50 percent or greater probability) arose during or was caused by any incident of service.

The Veteran has asserted that he suffered a concussion during service that he believes resulted in currently-present headaches, difficulty comprehending reading, memory problems, isolationist tendencies, stress, worry, and depression.  

The examiner is asked to state whether it is at least as likely as not that the Veteran, at any point of the appeal period: 

 a) suffers from residuals of a traumatic brain injury or other head injury and;

b) such residuals are the result of an in-service injury.

If the examiner lacks the expertise to provide such an opinion, he or she should so state, and the Veteran should be scheduled for an additional VA examination with an appropriate specialist. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

6.  After completing parts 1-3, schedule the Veteran for a VA examination with a suitably-qualified medical professional to determine the nature and etiology of his current hypertension.  The examiner must be given full access to the Veteran's complete VA claims file and the appellant's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a complete copy of this remand, and any electronic records, were reviewed in connection with this examination.  All indicated studies and diagnostic tests should be conducted.

Thereafter, the examiner should provide an opinion as to the following: 

a.  Whether the Veteran's hypertension at least as likely as not was caused by his service-connected left knee disability, status post multiple left knee surgeries.

b.  Whether the Veteran's hypertension has at least as likely as not (50 percent or greater probability) been aggravated (permanently worsened beyond normal progression of the disorder) by his service-connected left knee disability and multiple surgeries for the left knee.
 
* If it is determined that the Veteran's hypertension has been aggravated by his service-connected disability, the examiner should quantify the approximate degree of disability, or baseline, before the onset of aggravation, to the extent possible. (i.e. what approximate level/severity of hypertension would exist if it underwent its own natural progression, and was not aggravated by the left knee disability and resultant surgeries.)

The examiner is advised that the Veteran has asserted that that he suffers from hypertension that was caused or aggravated by weight gain resulting from decreased mobility due to his multiple left knee surgeries and symptoms.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

7.  Thereafter, review the requested medical opinions to ensure that they are responsive and in compliance with, the directives of this remand; implement corrective procedures as needed.  

8.  After completing part 1, conducting any additional development deemed necessary, and waiting the appropriate time for the Veteran to provide a response as to his choice of DRO or traditional appeal process, readjudicate the claim for entitlement to an increased initial disability rating for service-connected left knee replacement (previously rated as left knee osteoarthritis with medial meniscus tear and anterior cruciate ligament tear), and issue a Statement of the Case addressing the issue.  The Veteran should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to the issue.  

9.  After completing the above, and conducting any additional development deemed necessary, readjudicate the claims for entitlement to service connection for an acquired psychiatric disorder, hypertension, and a right knee disability and entitlement to an initial compensable evaluation for bilateral hearing loss in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement Of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






